Citation Nr: 1008252	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from October 1968 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, in which the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss.  In that same rating action, the RO also denied the 
Veteran's claims for service connection for tinnitus and 
posttraumatic stress disorder (PTSD).  In February 2008, the 
Veteran filed a notice of disagreement.  By a June 2008 
rating action, the RO reopened the Veteran's claim for 
service connection for right ear hearing loss and granted 
service connection for right ear hearing loss, effective from 
February 23, 2007.  In that same rating action, the RO 
granted service connection for PTSD and tinnitus, effective 
from February 23, 2007.  In June 2008, the RO issued a 
statement of the case (SOC) that pertained to the Veteran's 
remaining claim of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for left ear hearing loss.  The Veteran 
subsequently filed a timely substantive appeal.           


FINDINGS OF FACT

1.  By a November 1986 rating action, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss; the Veteran was provided notice of 
the decision and his appellate rights, but did not file a 
notice of disagreement.    

2.  In February 2007, the Veteran filed an application to 
reopen his claim for service connection for bilateral hearing 
loss.

3.  By a November 2007 rating action, the RO reopened the 
Veteran's claim for service connection for right ear hearing 
loss and granted service connection for right ear hearing 
loss, effective from February 23, 2007.

4.  The evidence received since the November 1986 decision, 
when considered by itself, or in the context of the entire 
record, does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for left ear 
hearing loss, and it does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1986 rating action, in which the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for left ear hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2007 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.   

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2007 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the April 2007 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess. 

The April 2007 notification letter also informed the Veteran 
of the requirement of submitting new and material evidence to 
reopen a previously denied claim and defined "new and 
material" evidence.  The April 2007 notification letter 
specifically included affirmative statements of the evidence, 
not previously of record, needed to reopen his claim.  The RO 
indicated that the previous denial of the Veteran's claim for 
service connection for bilateral hearing loss was based on 
the fact that there was no evidence showing that the Veteran 
had bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  According to the RO, the evidence he needed to 
submit had to relate to that fact.  Thus, the Board 
determines that the April 2007 letter satisfies the Kent 
requirements by apprising the Veteran of both the new and 
material evidence standard as well as the information 
required to substantiate his entitlement to the underlying 
claim.  Kent, 20 Vet. App. at 9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
November 2007 RO decision that is the subject of this appeal 
in its June 2007 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see 
November 2007 letter), and such notice was provided prior to 
the initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion in regard to the new and material claim, 
according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Because the Board has determined that 
the Veteran has not presented new and material evidence to 
reopen the claim for service connection for left ear hearing 
loss, there is no duty to provide an examination or medical 
opinion.  Id.  In addition, in this case, the Veteran in fact 
did receive a VA examination in April 2008.  At that time, 
the audiological evaluation showed that the Veteran did not 
have a current left ear hearing loss disability under VA 
regulations.  See 38 C.F.R. § 3.385. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required . 
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown,  4 Vet. App. 384 (1993).


II.  New and Material Claim 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

Certain chronic disabilities, to include sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's original claim for service connection for 
bilateral hearing loss was initially denied by the RO in a 
November 1986 rating action.  Specifically, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss based on a finding that the Veteran did not have a 
current hearing loss disability under VA regulations.  See 38 
C.F.R. § 3.385.  The Veteran was provided notice of the 
decision and his appellate rights but did not file a notice 
of disagreement.  Therefore, the November 1986 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the November 1986 rating action was the last final 
disallowance, and given that the RO has granted service 
connection for right ear hearing loss by a June 2008 rating 
action, the Board must review all of the evidence submitted 
since the November 1986 action to determine whether the 
Veteran's claim for service connection for left ear hearing 
loss should be reopened and re- adjudicated on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 
(1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.    

The evidence of record at the time of the November 1986 
rating action consisted of the Veteran's service treatment 
records.  

The Veteran's DD Form 214, Report of Separation From Active 
Duty, shows that he served in the United States Army from 
October 1968 to October 1969.  He received the Combat 
Infantryman Badge, the Vietnam Service Medal, the National 
Defense Service Medal, the Bronze Star Medal, the Vietnam 
Campaign Medal with 60 DVC, and Two Overseas Bars.  The 
Veteran's Military Occupational Specialty (MOS) was as a 
light weapons infantryman.

The Veteran's service treatment records are negative for any 
complaints or findings left ear hearing loss.  In July 1970, 
the Veteran underwent an expiration of term of service (ETS) 
examination.  At that time, he underwent an audiological 
evaluation which revealed that he had pure tone air 
conduction threshold levels in the left ear at 500, 1,000, 
2,000, and 4,000 Hertz as follows:0, 0, 0, and 0 decibels, 
respectively.  Hearing was 15/15 bilaterally in whispered and 
spoken voice.  The Veteran denied any hearing loss and his 
ears were clinically evaluated as "normal."  

Evidence received subsequent to the unappealed November 1986 
decision consists of an April 2008 VA examination report.  

In April 2008, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated he served in combat in 
Vietnam and that his MOS was as a light weapons infantryman.  
The Veteran reported that due to his combat service, he was 
exposed to loud noises from weapons, ammunitions, and 
helicopters.  In regard to post-service noise exposure, the 
Veteran indicated that he had worked as a hairstylist, in 
dairy processing, and as a truck driver.  He maintained that 
he currently had hearing loss that was related to his combat 
service.  The audiological examination revealed that the 
Veteran had pure tone air conduction threshold levels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 20, 30, 10, 15, and 15 decibels, respectively, with 
a puretone average of 18 decibels.  The speech discrimination 
percentage in his left ear was 96 percent.  The diagnosis was 
of mild sensorineural hearing loss in the left ear.  

In the instant case, the Veteran contends that he has left 
ear hearing loss that is related to his period of service, 
specifically to his in-service noise exposure due to combat 
and his MOS as a light weapons infantryman.  [The Board notes 
that the Veteran has also maintained that he has hearing loss 
in his right ear that is related to his period of service; 
however, as stated in the Introduction of this decision, the 
Veteran is already service- connected for right ear hearing 
loss.]  In this regard, the Board acknowledges and has 
considered the credible statements from the Veteran regarding 
the existence of his left ear hearing loss and its onset as a 
result of acoustic trauma in service.  The Veteran is 
competent to report what comes to him through his senses, 
e.g., experiencing some degree of hearing loss.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, there is no indication 
in the record that the Veteran has had the relevant medical 
training to provide a diagnosis of a hearing loss disability 
as defined by 38 C.F.R. § 3.385 or competently speak to the 
question of the cause or etiology of the claimed disability. 
A diagnosis of a hearing loss disability within the meaning 
of the cited legal authority must be made on the basis of a 
certified audiological examination. Therefore, as a 
layperson, the Veteran is not competent to provide a medical 
opinion about such a diagnosis, nor on the etiology or 
causation of the claimed disability, and his assertions 
cannot serve as a basis to reopen the claim for service 
connection for left ear hearing loss.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, his contention that he currently has hearing loss 
in his left ear that is related to his period of active 
service is cumulative of his previous contentions at the time 
of his prior claim, and therefore, is not new and material.  
Id. 

The Board observes that in regard to the evidence submitted 
subsequent to the November 1986 rating action, the April 2008 
VA examination report is "new" in that it was not of record 
at the time of the November 1986 rating action.  However, the 
Board concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for left ear hearing loss.  The previous denial of 
the Veteran's claim for service connection for bilateral 
hearing loss was based on the fact that there was no evidence 
showing that the Veteran had bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  In the April 2008 VA 
examination report, the audiological findings showed that the 
Veteran had a right ear hearing loss disability as defined by 
the applicable VA regulation, 38 C.F.R. § 3.385, and the RO 
subsequently granted service connection for a right ear 
hearing loss disability.  However, the audiological findings 
recorded during the Veteran's April 2008 VA audiological 
evaluation did not reveal a left ear hearing loss disability 
as defined by the applicable VA regulation, 38 C.F.R. § 
3.385.  Thus, the Veteran has presented no evidence showing 
that he has a current left ear hearing loss disability under 
VA regulations.  See 38 C.F.R. § 3.385.

The Board concludes that the evidence added to the record 
since the RO's November 1986 decision, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting that the Veteran has a left ear 
hearing loss disability for VA purposes.  The additional 
evidence in question is not new and material evidence, within 
the meaning of the cited legal authority, sufficient to 
reopen the Veteran's claim for service connection for left 
ear hearing loss.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.  





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


